Citation Nr: 0413501	
Decision Date: 05/26/04    Archive Date: 06/02/04	

DOCKET NO.  99-14 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a low back 
disability. 

3.  Entitlement to service connection for an acquired 
psychiatric disability. 

4.  Entitlement to service connection for hypothyroidism. 

5.  Entitlement to an increased initial rating for status 
post left inguinal herniorrhaphy, currently evaluated as 10 
percent disabling. 

6.  Entitlement to an increased initial rating for second 
degree burns of the left arm, left axilla, and right lumbar 
region, currently evaluated as 10 percent disabling. 

7.  Entitlement to an increased initial (compensable) rating 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1980 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

A May 2001 Board decision denied the veteran's claims of 
service connection for a low back disability and an increased 
rating for second degree burns of the left arm, left axilla, 
and right lumbar region.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a September 2003 Order, the Court vacated and 
remanded the Board's decision denying service connection for 
a low back disability and an increased rating for second 
degree burns of the left arm, left axilla, and right lumbar 
region.  A copy of the Court's order has been included in the 
claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In light of the Court's order, the appeal is REMANDED to the 
RO for the following:

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 notice obligations 
have been satisfied.

2.  The RO should ensure that all Ponce 
VA Outpatient treatment records have been 
obtained from June 2000 to the present.

3.  The RO should contact the Social 
Security Administration and request 
copies of all medical and administrative 
records relating to any decision it has 
made regarding a finding that the veteran 
is disabled for Social Security 
Administration purposes.

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the existence and etiology of any 
currently manifested hypertension.  All 
necessary tests and studies should be 
conducted and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is as least as likely as 
not that the veteran currently has 
hypertension.  If it is determined that 
the veteran currently has hypertension, 
the examiner is requested to offer an 
opinion as to whether it is as least as 
likely as not that currently manifested 
hypertension existed during active 
service, within one year of discharge 
from active service, is related to active 
service, or was caused or chronically 
worsened by service-connected 
disabilities, including second degree 
burns of the left arm, left axilla, and 
right lumbar region.  If it cannot be 
determined whether the veteran has 
hypertension that is related to active 
service or is proximately due to or been 
chronically worsened by service-connected 
disability, without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so specify in 
the examination report.

5.  The examiner should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested low back disability.  All 
necessary tests and studies should be 
conducted and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination should reflect that such 
review was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that the veteran currently has a low back 
disability.  If it is determined that the 
veteran currently has a low back 
disability, the examiner is requested to 
offer an opinion as to whether it is as 
least as likely as not that currently 
manifested low back disability existed 
during the veteran's active service or is 
related to his active service.  If it 
cannot be determined whether the veteran 
has a low back disability that is related 
to active service, without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

6.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature and extent of the veteran's 
service-connected second degree burns on 
the left arm, left axilla, and right 
lumbar region.  All necessary tests and 
studies should be conducted and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to report, in square inches, 
the total surface area that each scar 
occupies.  The examiner is also requested 
to indicate whether the scars are 
superficial, unstable, painful on 
examination, or limit the function of any 
part.

7.  The veteran should be afforded a VA 
proctology examination to determine the 
nature and extent of his service-
connected hemorrhoids.  All necessary 
tests and studies should be accomplished 
and all findings reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
indicate whether the veteran's 
hemorrhoids are best characterized as 
mild or moderate, or as large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences, or as being with persistent 
bleeding and with secondary anemia, or 
with fissures.

8.  Then, the RO should readjudicate the 
issues on appeal, including adjudicating 
the issues of entitlement to service 
connection for hypertension and 
psychiatric disability on a secondary 
basis.  The RO should also consider, in 
evaluating the service-connected second 
degree burns of the left arm, left 
axilla, and right lumbar region, the new 
rating criteria in effect August 30, 
2002.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, that 
includes any laws and regulations 
considered not previously provided, and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


